department of the treasury internal_revenue_service washington d c date number release date cc dom it a uilc memorandum for associate district_counsel rocky mountain district cc wr rmd slc attn from heather c maloy acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the rocky mountain fed state coordinator and two customer walk-in service units issue whether the service should issue an individual_taxpayer_identification_number itin to an individual who requests the itin solely for the purpose of obtaining a driver’s license conclusion the service should issue an itin to an individual who requests an itin for use in connection with filing_requirements under the internal_revenue_code code the service should not issue an itin to a taxpayer who requests the itin solely for the purpose of obtaining a driver’s license facts utah code section regarding driver’s license identification was amended in the amended statute provides that an applicant for a driver’s license may now obtain this identification without a social_security_number if the applicant has an itin as a result of this amendment to the state statute a large number of individuals who do not qualify for social_security numbers have been requesting itins from customer walk-in units for the purpose of obtaining drivers’ licenses the philadelphia service_center has advised these customer walk-in units that in order for them to accept the form w-7 application_for irs individual_taxpayer_identification_number from an individual they must first determine the reason the individual is requesting the itin if the individual is requesting the identification_number solely to obtain a driver’s license the customer walk-in units have been advised to refuse the application discussion sec_6109 of the code provides that when required by regulations prescribed by the secretary any person required under the authority of the code to make a return statement or other document shall include in such return statement or other document such identifying number as may be prescribed for securing proper identification of such person sec_301_6109-1 of the regulations on procedure and administration provides in part that an itin is issued to an alien individual by the service upon application_for use in connection with filing_requirements under the code sec_301_6109-1 of the regulations provides in part that any individual who is not eligible to obtain a social_security_number and is required to furnish a taxpayer identifying number must apply for an itin on form w-7 the individual must furnish the information required by the form and accompanying instructions including the individual’s name address foreign tax identification_number if any and specific reason for obtaining an itin based on the above regulations the service should issue an itin for use in connection with filing_requirements under the code further an individual must specify on the form w-7 the reason for requesting an itin obtaining a state driver’s license is not related to filing_requirements under the code accordingly the service should not issue an itin if the sole purpose for requesting an itin is to obtain a driver’s license if however an individual obtains an itin for use in connection with filing_requirements under the code there is nothing in the code or regulations that prohibits the individual from using the itin for other purposes such as obtaining a driver’s license if you have any further questions regarding this matter please contact heather c maloy by ________________________
